DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al. US 10090763 in view of Xing et al. US 7764526.
	Regarding Claim 22, Mercer teaches (Figures 3-7) an apparatus (Fig. 6) comprising: control circuitry (605-615, 300-305 and 205-240) including: a first control circuit (205 and 225) having a feedback input terminal and an output terminal and including first comparator circuitry (225); and a pulse width modulation (PWM) circuit (300-305 and 235, See Fig. 4-5) having an input terminal coupled to the output terminal of the first control circuit (205 and 225) and having PWM output terminals (from 300-305); and a second control circuit (605-610) having first and second capacitor input terminals (at 605) and including: second comparing circuitry (610); and switching circuitry (310 at 615 or 760) coupled to the second comparator circuitry (610) and to the PWM output terminals (from 300-305) and having control output terminals (see fig. 3 and 310). (For example; Col. 5 lines 43-67,  Col. 7 line 30-67 and Col. 8 lines 1-30 )
	Mercer does not teach the second control circuit including: second comparator circuitry. 
	Xing teaches (Figures 1-2) the second control circuit (211 and 207)  including: second comparator circuitry (207). (For Example: Col. 3 line 4-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mercer to include the second control circuit including: second comparator circuitry, as taught by Xing, to improve efficiency of the system. 
	Regarding Claim 23, Mercer teaches (Figures 3-7)  the control output terminals including first, second, third, and fourth control output terminals, and the apparatus 
	Regarding Claims 24 and 27, Mercer teaches (Figures 3-7) further comprising an inductor (L1) having a first inductor terminal coupled to the second terminals of the second and third transistors (BC) and a second inductor terminal coupled to the feedback input terminal (at Vout) of the first control circuit. (For example; Col. 5 lines 43-67,  Col. 7 line 30-67 and Col. 8 lines 1-30 )
	Regarding Claim 25, Mercer teaches (Figures 3-7) an apparatus (Fig. 6).
	Mercer does not teach wherein the second comparator is a hysteretic comparator. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mercer to include wherein the second comparator is a hysteretic comparator, as taught by Xing, to improve efficiency of the system. 
 	Regarding Claim 26, Mercer teaches (Figures 3-7) a power conversion system (Fig. 6) comprising: a converter circuit (at Fig. 6) including: a first transistor, a second transistor, a third transistor, and a fourth transistor, (A-D) each having a respective control input terminal, a respective first terminal, and a respective second terminal, the first terminals of the first and second transistors (AB) are coupled together, the first terminals of the third and fourth transistors (CD) are coupled together, and the second terminals of the second and third transistors (BC) are coupled together; and a capacitor (CF) having a first capacitor terminal (at 605) coupled to the first terminals of the first and second transistors (AB) and a second capacitor terminal (at 605) coupled to the first terminals of the third and fourth transistors (CD); and control circuitry  (605-615, 300-305 and 205-240) including: a first control circuit (205 and 225) having a feedback input terminal and an output terminal and including first comparator circuitry (225); and a pulse width modulation (PWM) circuit (300-305 and 235, See Fig. 4-5) having an input terminal coupled to the output of the first control circuit and having PWM output terminals (from 300-305); and a second control circuit (605-610) coupled to the first and second capacitor terminals and including: second comparing circuitry (610); and switching circuitry (310 at 615 or 760) coupled to the second comparing circuitry (610) 
	Mercer does not teach the second control circuit including: second comparator circuitry. 
	Xing teaches (Figures 1-2) the second control circuit (211 and 207)  including: second comparator circuitry (207). (For Example: Col. 3 line 4-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mercer to include the second control circuit including: second comparator circuitry, as taught by Xing, to improve efficiency of the system. 
Allowable Subject Matter
Claims 1, 3-10, 12-17 and 19-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
“…and wherein the control signals are generated for a switching cycle having intervals, and the second control circuit is configured to selectively provide the control signals such that: the capacitor is discharged in two intervals of the switching cycle responsive to the capacitor signal exceeding the first threshold; or the capacitor is charged in two intervals of the switching cycle responsive to the capacitor signal being less than the second threshold; or the capacitor is charged in one interval and discharged in another interval of the switching cycle responsive to the capacitor signal falling between the first threshold and the second threshold..”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838